Citation Nr: 0601765	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for morbid obesity.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1977 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When examined in June 1977 in connection with his enlistment 
in the military, the appellant was 72.5 inches tall and 
weighed 218 pounds.  He was already considered to be obese at 
that time, and it was recommended that he lose weight.  The 
service medical records indicate that the appellant struggled 
to control his weight during his active service from 1977 to 
1987, frequently participating in dietary or other weight 
control programs.  At the time of his separation physical 
examination in June 1987, it was reported that the appellant 
weighed 289 pounds and that he had gained 30 pounds since 
January while drinking two or more beers per night.  He 
reportedly exceeded the weight standards established by the 
service department, and he was again considered to be obese.  

According to the appellant, he now weighs more than 600 
pounds, and he has sought to claim service connection for 
morbid obesity and the resulting physical complications, 
including diabetes, coronary artery disease, and neurological 
problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The RO has denied this 
claim on the grounds that the appellant's morbid obesity is a 
congenital or developmental defect unrelated to his military 
service and not subject to service connection pursuant to 
38 C.F.R. § 3.303(c).  However, the RO has cited to no 
medical evidence or recognized medical authority in support 
of this finding.  In response, the appellant has argued that 
obesity is recognized as a disease by certain governmental or 
scientific entities, without providing copies of the 
authorities to which he has cited.  

The Board believes that, for the purpose of establishing 
entitlement to VA disability benefits, obesity is a symptom, 
rather than a disease or disability in its own right.  For 
informational purposes only, the Board consulted the Internet 
website of The Merck Manual (www.merck.com), in which it is 
indicated that obesity can be a symptom of many underlying 
diseases or disabilities, including malabsorption syndromes, 
eating disorders, nutritional disorders, psychiatric 
conditions, etc.  Genetic determinants (such as mutations in 
the ob gene) can play a part in causing obesity, as can 
environmental (socioeconomic status, large food intake, 
sedentary lifestyle, etc.) and regulatory (increase in fat 
cells and adipose tissue mass, brain damage, drugs, endocrine 
factors, psychologic factors, etc.) determinants.  Obesity 
can also be the result of simple overeating, i.e., expending 
less energy than is consumed, in which case it would be 
viewed as willful misconduct under VA regulations.  See 
38 C.F.R. §§ 3.1(n)(&(m), 3.301.  

The Board believes that a comprehensive medical examination 
of the appellant and a medical opinion by an expert with 
appropriate expertise would be most helpful in conducting a 
thorough appellate review of this claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The appellant should also be 
asked to submit copies of or identify all 
relevant postservice medical treatment 
records and to submit complete copies of 
all medical articles and other medical 
authorities upon which he relies in 
support of his claim.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  Copies of all 
relevant VA medical records (if any) 
should also be incorporated into the 
claims file by the AMC or the RO.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request him to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA 
examination by a physician with 
appropriate expertise in order to verify 
the appellant's current medical condition 
and also to determine the etiology of his 
morbid obesity.  The claims file 
(including the service medical records) 
should be provided to the VA examiner for 
review of pertinent documents therein in 
connection with this examination, and the 
examination report should state that the 
claims file was reviewed.  The VA 
examiner should provide a medical 
opinion, based upon the findings on this 
examination of the appellant and a review 
of the historical material in the claims 
file, as to the etiology of the 
appellant's morbid obesity.  The examiner 
should identify (to the extent possible) 
the underlying pathology of the 
appellant's current morbid obesity, and 
discuss whether or not the underlying 
pathology (if any, other than simple 
overeating) of the appellant's condition 
was incurred or permanently aggravated 
during his period of active service from 
1977 to 1987.  The rationale for all 
opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since September 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and any 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

